Citation Nr: 0032074	
Decision Date: 12/08/00    Archive Date: 12/20/00	

DOCKET NO.  99-16 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether a timely substantive appeal was perfected from a 
May 8, 1997 Regional Office decision which recharacterized 
the veteran's service-connected right upper extremity 
disorder as right (minor) hand and wrist injury residuals 
including Muscle Group VII injury evaluated as 30 percent 
disabling.  

2.  Entitlement to an increased disability evaluation for the 
veteran's right (minor) hand and wrist injury residuals 
including Muscle Group VII injury, currently evaluated as 
30 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from May 1962 to May 1965.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 decision of the 
Montgomery, Alabama, Regional Office (RO) which determined 
that the veteran had not perfected a timely appeal from the 
May 8, 1997 rating decision which recharacterized the 
veteran's service-connected right upper extremity disorder as 
right (minor) hand and wrist injury residuals including 
Muscle Group VII injury evaluated as 30 percent disabling.  
In May 1999, the RO denied an increased evaluation for the 
veteran's service-connected right (minor) hand and wrist 
injury residuals including Muscle Group VII injury.  The 
veteran has been represented throughout this appeal by the 
American Legion.  

The veteran may have submitted informal claims of entitlement 
to a right shoulder disorder and a total rating for 
compensation purposes based on individual unemployability.  
It appears that the RO has not had an opportunity to act upon 
the claims.  Absent an adjudication, a notice of 
disagreement, a statement of the case, and a substantive 
appeal, the Board does not have jurisdiction over the issues.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 
5 Vet. App. 554 (1993); Black v. Brown, 10 Vet. App. 279, 284 
(1997); Shockley v. West, 11 Vet. App. 208 (1998).  
Jurisdiction does matter and it is not "harmless" when the 
Department of Veterans Affairs (VA) fails to consider 
threshold jurisdictional issues during the claim adjudication 
process.  Furthermore, this Acting Veterans Law Judge cannot 
have jurisdiction of the issues.  38 C.F.R. § 19.13 (2000).  
The United States Court of Appeals for Veterans Claims 
(Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issues are referred to the 
RO for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2000).  

The issue of entitlement to an increased evaluation for the 
veteran's service-connected right hand and wrist disability 
is the subject of the Remand portion of this decision.  


FINDINGS OF FACT

1.  On May 8, 1997, the RO recharacterized the veteran's 
service-connected right upper extremity disorder as right 
(minor) hand and wrist injury residuals including Muscle 
Group VII injury evaluated as 30 percent disabling.  The RO 
informed the veteran and his accredited representative in 
writing of the adverse decision and his appellate rights on 
May 15, 1997.  
2.  In January 1998, the veteran submitted a notice of 
disagreement with the May 8, 1997 rating decision which was 
received by the RO on January 9, 1998.  On February 2, 1998, 
the RO issued a statement of the case to the veteran and his 
accredited representative.  

3.  In December 1998, the veteran submitted Appeal to the 
Board (VA Form 9) which was received by the RO on December 
29, 1998.  


CONCLUSION OF LAW

A timely substantive appeal was not perfected from the May 8, 
1997 RO decision which recharacterized the veteran's 
service-connected right upper extremity disorder as right 
(minor) hand and wrist injury residuals including Muscle 
Group VII injury evaluated as 30 percent disabling.  
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. 
§ 20.302(b)(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Appellate review of a RO decision is initiated by the 
veteran's filing a timely notice of disagreement (NOD) with 
the RO; encompasses the RO's reexamination of the veteran' 
claim and/or issuance of a statement of the case (SOC) to the 
veteran and his accredited representative, if any, as 
appropriate; and is completed by the veteran filing a 
substantive appeal thereafter.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 19.26, 19.29, 19.30, 20.200-20.202 
(2000).  A substantive appeal must be perfected within sixty 
days of the mailing of the SOC or within the remainder of the 
one year period from the date of notification of the 
decision, whichever is later.  An extension of the sixty day 
period for filing a substantive appeal may be granted for 
good cause.  A request for such an extension must be in 
writing and must be made prior to expiration of the time 
limit for filing the substantive appeal.  A denial of a 
request for extension may be appealed to the Board.  38 
U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. §§ 20.302(b), 
20.303 (2000).  See Rowell v. Principi, 4 Vet. App. 9, 17 
(1993); Cuevas v. Principi, 3 Vet. App. 542, 546 (1992).  The 
formality of perfecting an appeal to the Board is part of a 
clear and unambiguous statutory and regulatory scheme which 
requires the filing of both a NOD and a formal appeal.  
Roy v. Brown, 5 Vet. App. 554 (1993).  

On May 8, 1997, the RO recharacterized the veteran's 
service-connected right upper extremity disorder as right 
(minor) hand and wrist injury residuals including Muscle 
Group VII injury evaluated as 30 percent disabling.  The RO 
informed the veteran and his accredited representative in 
writing of the adverse decision and his appellate rights on 
May 15, 1997.  In January 1998, the veteran submitted a NOD 
with the May 8, 1997 rating decision which was received by 
the RO on January 9, 1998.  On February 2, 1998, the RO 
issued a SOC to the veteran and his accredited 
representative.  The SOC was sent to the veteran's current 
address of record.  In the transmittal letter accompanying 
the SOC, the RO informed the veteran that: it had enclosed an 
Appeal to the Board (VA Form 9) which must be completed 
within sixty days of the date of the transmittal or within 
the remainder, if any, of the one-year period from the date 
of the letter notifying him of the May 8, 1997 rating 
decision; if it did not hear from the veteran within that 
specified time frame, his case would be closed; and if he 
required more time, he should request a filing extension 
prior to expiration of the cited filing periods.  On December 
23, 1998, the veteran submitted a completed Appeal to the 
Board (VA Form 9) with attachments which was received by the 
RO on December 29, 1998.  The record contains no 
correspondence or other documents submitted by the veteran or 
his accredited representative between the February 2, 1998 
SOC and his December 23, 1998 Appeal to the Board (VA Form 
9).  

In his May 1999 NOD and June 1999 substantive appeal, the 
veteran advanced that: he had submitted "an initial appeal" 
on or about January 12, 1998; he subsequently waited 
approximately three months without receiving a response to 
his "initial appeal;" he then contacted the VA Counsel who 
informed him that his "appeal was being held up due to the 
fact that it was not submitted on a VA Form 9;" and he 
immediately obtained and submitted a typed Appeal to the 
Board (VA Form 9) in April 1998.  The veteran stated that: he 
never received a reply to his April 1998 Appeal to the Board 
(VA Form 9); he again contacted the VA Counsel who informed 
him to submit another Appeal to the Board (VA Form 9) via 
certified mail; and he subsequently submitted an additional 
Appeal to the Board (VA Form 9) which was received by the 
Board in December 1998.  

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  The veteran's 
substantive appeal from the May 8, 1997 rating decision was 
received on December 28, 1998, approximately ten months after 
the date of the SOC and approximately one year and seven 
months after the date of notice of the May 8, 1997 rating 
decision.  The record contains no correspondence or other 
documentation from the veteran received between the February 
1998 SOC and his December 1998 Appeal to the Board (VA Form 
9).  

The veteran advances that he submitted his "initial appeal" 
from the May 8, 1997 rating decision in January 1998; 
received no reply for several months until he contacted the 
VA Counsel who informed his appeal was being delayed due to 
his failure to complete an Appeal to the Board (VA Form 9); 
and thereafter submitted a completed an April 1998 Appeal to 
the Board (VA Form 9) per the VA Counsel's instruction which 
was presumably lost.  The Board construes the veteran's 
reference to his January 1998 "initial appeal" to denote 
his January 1998 NOD.  The Board finds that the veteran's 
statements are belied by the record which reflects that the 
RO prepared and issued the February 1998 SOC to the veteran 
and his accredited representative in response to the 
veteran's timely NOD.  The SOC was sent to the veteran's 
current address of record and informed him of need to timely 
perfect a substantive appeal from the May 8, 1997 rating 
decision and the availability of an extension of the filing 
period if needed.  The record does not show that the SOC was 
returned by the United States Postal Service to the RO as 
undeliverable.  The veteran neither explicitly acknowledges 
nor denies receiving the SOC.  In his December 1998 Appeal to 
the Board (VA Form 9), the veteran stated that he was 
"writing to appeal a decision that I received."  He made no 
reference to either the RO's failure to issue a SOC to him 
and his accredited representative or any of the alleged 
delays and missing documents cited in his May 1999 NOD and 
June 1999 substantive appeal.  Therefore, the Board finds 
that the veteran's statements to be unpersuasive.  
Accordingly, the Board concludes that the veteran did not 
perfect a timely substantive appeal from the May 8, 1997 
rating decision.  


ORDER

The benefit sought on appeal is denied.  


REMAND

The veteran asserts that the record supports assignment of an 
increased evaluation for his right hand and wrist disability.  
He states that his service-connected disability requires 
ongoing medical treatment including medication.  The 
accredited representative directs the Board's attention to 
the Court's holdings in Esteban v. Brown, 6 Vet. App. 259 
(1994) and DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In reviewing the claims file, the Board observes that an 
April 1997 written statement from Stephen E. Werner, M.D., 
conveys that the veteran underwent right wrist carpal tunnel 
and cubital tunnel surgical releases.  A June 1997 treatment 
record from Kenneth K. Chun, M.D., relates that the veteran's 
service-connected right upper extremity disability 
encompasses carpal tunnel syndrome symptoms, permanent right 
wrist ligamental damage, and neuropathy.  Clinical 
documentation from Drs. Werner and Chun has not been 
incorporated into the record.  The report of VA examinations 
for compensation purposes conducted in March and April 1997 
reflect that the veteran received medical treatment at the 
Birmingham, Alabama, VA Medical Center.  In reviewing a 
similar factual scenario, the Court has held that the VA 
should obtain all relevant VA and private treatment records 
which could potentially be helpful in resolving the veteran's 
claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

In his December 1998 Appeal to the Board (VA Form 9), the 
veteran indicated that he had been awarded Social Security 
Administration (SSA) disability benefits due his 
service-connected right upper extremity disorder.  In June 
1999, the RO contacted the SSA and requested that it provide 
copies of the veteran's award and the documentation 
supporting the award.  No response was apparently received 
from the SSA.  Documentation of the veteran's SSA award is 
not of record.  The Court has clarified that the VA's duty to 
assist the veteran includes an obligation to obtain the 
records from the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 
187-188 (1992).  

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  

In reviewing a similar factual scenario wherein a veteran 
sought an increased evaluation for a musculoskeletal 
disability, the Court has held that the RO must analyze the 
evidence of pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40 (2000), which 
requires the VA to regard as "seriously disabled" any part of 
the musculoskeletal system that becomes painful on use.  
Ferraro v. Derwinski, 1 Vet. App. 326, 330 (1991).  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The RO may not have 
considered the applicability of 38 C.F.R. § 4.40 (2000) to 
the veteran's claim for an increased evaluation for his right 
hand and wrist disability.  Accordingly, the case is REMANDED 
for the following:

1.  The RO should request that the 
veteran provide information as to all 
treatment of his right hand and wrist 
disability including the names and 
addresses of all treating health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
the RO should contact Stephen E. Werner, 
M.D., Kenneth K. Chun, M.D., and all 
other identified health care providers 
and request that they forward copies of 
all available clinical documentation 
pertaining to treatment of the veteran 
for incorporation into the record.  

2.  The RO should again contact the SSA 
and request that it provide documentation 
of veteran's award of SSA disability 
benefits and copies of all records 
developed in association with the award.  

3.  The RO should request that copies of 
all VA clinical documentation pertaining 
to treatment of the veteran after January 
1997, including that provided at the 
Birmingham, Alabama, VA Medical Center, 
be forwarded for incorporation into the 
record.  

4.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, ___ 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully met.  For further guidance on 
the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the VA, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
Court decisions should be considered.  

5.  The RO should then readjudicate the 
veteran's entitlement to an increased 
evaluation and/or separate compensable 
evaluations for his right (minor) hand 
and wrist injury residuals including 
Muscle Group VII injury with express 
consideration of the applicability of 38 
C.F.R. §§ 4.10, 4.14, 4.40, 4.45, 4.59 
and the Court's holdings in Ferraro v. 
Derwinski, 1 Vet. App. 326 (1991); DeLuca 
v. Brown, 8 Vet. App. 202 (1995); and 
Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record and due 
process of law.  No inference should be drawn from it 
regarding the final disposition of the veteran's claim.  


		
	J. T. Hutcheson
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 


